IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,805-01


                      EX PARTE RANDY VIRGIL ECHOLS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR03450 IN THE 220TH DISTRICT COURT
                           FROM COMANCHE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to twenty years’ imprisonment. The Eleventh Court of Appeals affirmed his

conviction. Echols v. State, No. 11-12-00149-CR (Tex. App.—Eastland Aug. 22, 2013)(not

designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance because counsel

opened the door to extraneous offense testimony. It is unclear from the habeas record whether those

extraneous offenses would have been admissible had counsel not opened the door.
                                                                                                         2

          Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the

trial court may rely on its personal recollection. Id.

          If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make supplemental findings regarding whether the extraneous offense

evidence would have been admissible had counsel not opened the door for such testimony. The trial

court shall make supplemental findings of fact and conclusions of law as to whether the performance

of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient performance

prejudiced Applicant. The trial court shall also make any other findings of fact and conclusions of

law that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.
                        3

Filed: April 11, 2018
Do not publish